                                             Case 5:18-cv-00767-BLF Document 215 Filed 10/27/20 Page 1 of 8




                                        1 J. DAVID HADDEN (CSB No. 176148)               MICHAEL A. SHERMAN (SBN 94783)
                                          dhadden@fenwick.com                            masherman@stubbsalderton.com
                                        2 SAINA S. SHAMILOV (CSB No. 215636)             JEFFREY F. GERSH (SBN 87124)
                                          sshamilov@fenwick.com                          jgersh@stubbsalderton.com
                                        3 MELANIE L. MAYER (admitted pro hac vice)       SANDEEP SETH (SBN 195914)
                                          mmayer@fenwick.com                             sseth@ stubbsalderton.com
                                        4 TODD R. GREGORIAN (CSB No. 236096)             WESLEY W. MONROE (SBN 149211)
                                          tgregorian@fenwick.com                         wmonroe@stubbsalderton.com
                                        5 RAVI R. RANGANATH (CSB No. 272981)             VIVIANA B. HEDRICK (SBN 239359)
                                          rranganath@fenwick.com                         vhedrick@stubbsalderton.com
                                        6 SHANNON E. TURNER (CSB No. 310121)             STUBBS ALDERTON MARKILES, LLP
                                          sturner@fenwick.com                            15260 Ventura Boulevard, 20TH Floor
                                        7 CHIEH TUNG (CSB No. 318963)                    Sherman Oaks, CA 91403
                                          ctung@fenwick.com                              Telephone:     (818) 444-4500
                                        8 FENWICK & WEST LLP                             Facsimile:     (818) 444-4520
                                          Silicon Valley Center
                                        9 801 California Street                          Attorneys for PERSONALWEB
                                          Mountain View, CA 94041                        TECHNOLOGIES, LLC
                                       10 Telephone:     650.988.8500
                                          Facsimile:     650.938.5200
                                       11
                                          Counsel for AMAZON.COM, INC.,
                                       12 AMAZON WEB SERVICES, INC., and
F ENW ICK & W ES T LLP




                                          TWITCH INTERACTIVE, INC.
                         LAW




                                       13
                          AT




                                                                         UNITED STATES DISTRICT COURT
                         ATTO RNEY S




                                       14
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                       15
                                                                               SAN JOSE DIVISION
                                       16
                                          IN RE: PERSONAL WEB TECHNOLOGIES,                Case No.: 5:18-md-02834-BLF
                                       17 LLC ET AL., PATENT LITIGATION
                                                                                           Case No.: 5:18-cv-00767-BLF
                                       18 AMAZON.COM, INC., and AMAZON WEB
                                          SERVICES, INC.,                                  Case No.: 5:18-cv-05619-BLF
                                       19
                                                     Plaintiffs and Counterdefendants;
                                       20         v.
                                                                                           JOINT STATEMENT REGARDING
                                       21 PERSONALWEB TECHNOLOGIES, LLC and                FINAL JUDGMENT OF NON-
                                          LEVEL 3 COMMUNICATIONS, LLC,                     INFRINGEMENT AS TO REMAINING
                                       22                                                  CUSTOMER CASES
                                                     Defendants and Counterclaimants,
                                       23 PERSONALWEB TECHNOLOGIES, LLC and
                                          LEVEL 3 COMMUNICATIONS, LLC,
                                       24
                                                             Plaintiffs,
                                       25
                                                  v.
                                       26
                                          TWITCH INTERACTIVE, INC.,
                                       27
                                                              Defendant.
                                       28
                                          JOINT STATEMENT RE FINAL                                  CASE NO.: 5:18-md-02834-BLF
                                          JUDGMENT OF NON-INFRINGEMENT                               CASE NO.: 5:18-cv-00767-BLF
                                                                                                     CASE NO.: 5:18-cv-05619-BLF
       Case 5:18-cv-00767-BLF Document 215 Filed 10/27/20 Page 2 of 8




 1    JOINT STATEMENT REGARDING FINAL JUDGMENT OF NON-INFRINGEMENT

 2         On September 27, 2018, the Court stayed all customer cases in this consolidated action

 3 pending resolution of Amazon.com, Inc. and Amazon Web Services, Inc.’s (collectively “Amazon”)

 4 declaratory judgment action, Amazon.com, Inc. et al v. PersonalWeb Technologies, LLC et al.,

 5 No.5:18-cv-00767-BLF. See In re PersonalWeb Technologies, LLC et al., Patent Litigation, No.

 6 5:18-md-02834-BLF (“MDL”) Dkt. 157.             On November 27, 2018, the Court designated

 7 PersonalWeb Technologies, LLC et al. v. Twitch Interactive, Inc., No. 5:18-cv-05619-BLF as the

 8 representative customer case for all of PersonalWeb’s patent infringement theories, the resolution of

 9 which would apply to all remaining cases in this multidistrict litigation. MDL Dkt. 313; see also
10 MDL Dkt. 295.

11         On March 13, 2019, the Court granted Amazon’s motion for summary judgment on the basis

12 that all infringement claims made against Amazon’s Simple Storage Service (“S3”) were barred by

13 claim preclusion and the Kessler doctrine. MDL Dkt. 381. The Court entered final judgment in eight

14 customer cases where the alleged infringement was based solely on the defendant’s use of S3. Id.

15 Dkt. 411.

16         On February 3, 2020, the Court granted in part and denied in part Amazon’s motion for

17 summary judgment of non-infringement as to all asserted patents, and granted Twitch’s motion for

18 summary judgment of non-infringement as to all asserted patents, and entered judgment based
19 thereon for Amazon and Twitch. MDL Dkt. 578; No.5:18-cv-00767-BLF, Dkt. 176; No. 5:18-cv-

20 05619-BLF, Dkt. 83. On October 6, 2020, the Court sua sponte lifted the stay in the remaining cases

21 to allow the Court to enter judgment consistent with the judgements entered in favor of Amazon and

22 Twitch. Dkt. 636. The Court subsequently directed the parties to provide a joint statement advising

23 the Court as to how it should enter its summary judgment order and final judgment in all remaining

24 customer cases in this MDL and to provide a proposed judgment for the remaining cases. Dkt. 637.

25         The parties hereby submit a Proposed Judgment (attached as Exhibit A), which the Court

26 may enter in each of the remaining cases. The parties agree that upon entry of judgment, the Court

27 may close each remaining case.

28
     JOINT STATEMENT RE FINAL                       1                     CASE NO.: 5:18-md-02834-BLF
     JUDGMENT OF NON-INFRINGEMENT                                          CASE NO.: 5:18-cv-00767-BLF
                                                                           CASE NO.: 5:18-cv-05619-BLF
       Case 5:18-cv-00767-BLF Document 215 Filed 10/27/20 Page 3 of 8




 1                                     Respectfully submitted,

 2 Dated: October 27, 2020             STUBBS, ALDERTON & MARKILES, LLP

 3
                                       By: /s/ Viviana Boero Hedrick
 4                                             VIVIANA BOERO HEDRICK
                                               MICHAEL A. SHERMAN
 5                                             JEFFREY F. GERSH
                                               SANDEEP SETH
 6                                             WESLEY W. MONROE
                                               Attorneys for
 7                                             PERSONALWEB TECHNOLOGIES, LLC

 8

 9 Dated: October 27, 2020             FENWICK & WEST LLP
10
                                       By: /s/ J. David Hadden
11                                         J. DAVID HADDEN (CSB No. 176148)
                                           dhadden@fenwick.com
12                                         SAINA S. SHAMILOV (CSB No. 215636)
                                           sshamilov@fenwick.com
13                                         MELANIE L. MAYER (admitted pro hac vice)
                                           mmayer@fenwick.com
14                                         RAVI R. RANGANATH (CSB No. 272981)
                                           rranganath@fenwick.com
15                                         SHANNON E. TURNER (CSB No. 310121)
                                           sturner@fenwick.com
16                                         CHIEH TUNG (CSB No. 318963)
                                           ctung@fenwick.com
17                                           Attorneys for AMAZON.COM, INC.,
18                                           AMAZON WEB SERVICES, INC.

19

20 Dated: October 27, 2020             FENWICK & WEST LLP
21
                                       By: /s/ Todd R. Gregorian
22                                         TODD R. GREGORIAN (CSB No. 236096)
                                           tgregorian@fenwick.com
23
                                             Attorneys for TWITCH INTERACTIVE, INC.
24

25

26

27

28
     JOINT STATEMENT RE FINAL            2                       CASE NO.: 5:18-md-02834-BLF
     JUDGMENT OF NON-INFRINGEMENT                                 CASE NO.: 5:18-cv-00767-BLF
                                                                  CASE NO.: 5:18-cv-05619-BLF
      Case 5:18-cv-00767-BLF Document 215 Filed 10/27/20 Page 4 of 8




 1 Dated: October 27, 2020            ARNOLD & PORTER KAYE SCHOLER LLP
 2
                                      By: /s/ Nicholas H. Lee
 3                                        Nicholas H. Lee (SBN 259588)
                                          777 S. Figueroa Street, 44th Floor
 4
                                          Los Angeles, CA 90017
 5                                        Phone: (213) 243-4000
                                          Fax: (213) 243-4199
 6                                        nicholas.lee@arnoldporter.com
 7                                          Attorneys for Defendant HEROKU, INC.
 8

 9 Dated: October 27, 2020            KASOWITZ, BENSON, TORRES LLP

10
                                      By: /s/ Marcus A. Barber
11                                        Jonathan K. Waldrop
                                          jwaldrop@kasowitz.com
12                                        Marcus A. Barber
                                          mbarber@kasowitz.com
13
                                          John W. Downing
14                                        jdowning@kasowitz.com
                                          Heather S. Kim
15                                        hkim@kasowitz.com
                                          Attorney for Defendant
16                                        REDDIT, INC.
17
                                            333 Twin Dolphin Drive, Suite 200
18                                          Redwood Shores, California 94065
                                            Telephone: (650) 453-5170
19                                          Facsimile: (650) 453-5171
20                                          Attorneys for Defendant REDDIT, INC.
21

22 Dated: October 27, 2020            FINNEGAN, HENDERSON, FARABOW,
                                      GARRETT & DUNNER, LLP
23

24                                    By: /s/ Greg Gramenopoulos
                                          Robert F. McCauley (SBN 162056)
25                                        robert.mccauley@finnegan.com
                                          3300 Hillview Avenue
26
                                          Palo Alto, California 94304
27                                        Telephone: (650) 849-6600
                                          Facsimile: (650) 849-6666
28
     JOINT STATEMENT RE FINAL           3                     CASE NO.: 5:18-md-02834-BLF
     JUDGMENT OF NON-INFRINGEMENT                              CASE NO.: 5:18-cv-00767-BLF
                                                               CASE NO.: 5:18-cv-05619-BLF
        Case 5:18-cv-00767-BLF Document 215 Filed 10/27/20 Page 5 of 8




 1
                                              C. Gregory Gramenopoulos (pro hac vice)
 2                                            c.gregory.gramenopoulos@finnegan.com
                                              Christopher C. Johns (pro hac vice)
 3
                                              christopher.johns@finnegan.com
 4                                            901 New York Avenue NW
                                              Washington, DC 20001-4413
 5                                            Telephone: (202) 408-4000
                                              Facsimile: (202) 408-4400
 6

 7                                            Attorneys for Defendants CAPTERRA, INC. and
                                              MERKLE, INC.
 8

 9 Dated: October 27, 2020              KELLEY DRYE & WARREN LLP

10
                                        By: /s/ Michael J. Zinna
11                                          Michael J. Zinna
                                            mzinna@kelleydrye.com
12
                                            David G. Lindenbaum
13                                          dlindenbaum@kelleydrye.com
                                            101 Park Avenue
14                                          New York, New York 10178
                                            Telephone: (212) 808-7800
15                                          Facsimile: (212) 808-7897
16
                                              Attorneys for Defendant KICKSTARTER, PBC
17
     Dated: October 27, 2020            PERKINS COIE LLP
18
19                                      By: /s/ Daniel T. Shvodian
                                            Daniel T. Shvodian (SBN 184576)
20                                          dshvodian@perkinscoie.com
                                            3150 Porter Drive
21
                                            Palo Alto, CA 94304
22                                          Telephone: (650) 838-4413
                                            Facsimile: (650) 838-4350
23
                                              Attorneys for Defendant BRAZE, INC.
24
     Dated: October 27, 2020            MARSHALL, GERSTEIN & BORUN LLP
25

26                                      By: /s/ Benjamin T. Horton
27                                          Benjamin T. Horton
                                            bhorton@marshallip.com
28
     JOINT STATEMENT RE FINAL             4                     CASE NO.: 5:18-md-02834-BLF
     JUDGMENT OF NON-INFRINGEMENT                                CASE NO.: 5:18-cv-00767-BLF
                                                                 CASE NO.: 5:18-cv-05619-BLF
        Case 5:18-cv-00767-BLF Document 215 Filed 10/27/20 Page 6 of 8




 1                                            233 South Wacker Drive
                                              6300 Willis Tower
 2                                            Chicago, IL 60606-6357
                                              Telephone: (312) 474-6300
 3
                                              Facsimile: (312) 474-0448
 4
                                              Attorneys for Defendant CARS.COM LLC
 5

 6
     Dated: October 27, 2020            WOMBLE BOND DICKINSON LLP
 7

 8                                      By: /s/ John Morrow
                                            John Morrow
 9
                                            John.morrow@wbd-us.com
10                                          One West Fourth Street
                                            Winston-Salem, NC 27101
11                                          Telephone: (336) 721-3584

12                                            Attorneys for Defendant KONGREGATE INC.
13

14 Dated: October 27, 2020              TURNER BOYD LLP
15

16                                      By: /s/ Karen Boyd
                                            Karen I. Boyd
17                                          boyd@turnerboyd.com
                                            701 Marshall St., Suite 640
18                                          Redwood City, CA 94063
                                            Telephone: (650) 521-5930
19

20                                            Attorneys for Defendant STACK EXCHANGE,
                                              INC.
21

22
     Dated:   October 27, 2020           WHITE & CASE LLP
23
                                         By: /s/ Bijal V. Vakil
24                                           Bijal V. Vakil (CA SBN 192878)
                                             bvakil@whitecase.com
25                                           WHITE & CASE LLP
                                             Two Palo Alto Square, Suite 900
26                                           3000 El Camino Real
                                             Palo Alto, CA 94306
27                                           Telephone:       650.213.0300

28
     JOINT STATEMENT RE FINAL             5                     CASE NO.: 5:18-md-02834-BLF
     JUDGMENT OF NON-INFRINGEMENT                                CASE NO.: 5:18-cv-00767-BLF
                                                                 CASE NO.: 5:18-cv-05619-BLF
        Case 5:18-cv-00767-BLF Document 215 Filed 10/27/20 Page 7 of 8




 1                                             Facsimile:   650.213.8158

 2                                            Attorneys for Defendant
                                              Slack Technologies, Inc.
 3

 4

 5 Dated:     October 27, 2020             WHITE & CASE LLP

 6                                            By: /s/ Bijal V. Vakil
                                                  Bijal V. Vakil (CA SBN 192878)
 7                                                bvakil@whitecase.com
                                                  WHITE & CASE LLP
 8                                                Two Palo Alto Square, Suite 900
                                                  3000 El Camino Real
 9                                                Palo Alto, CA 94306
                                                  Telephone:       650.213.0300
10                                                Facsimile:      650.213.8158

11                                                 Attorneys for Defendant
                                                   Square, Inc.
12

13
     Dated:   October 27, 2020             GOODWIN PROCTER LLP
14
                                              By: /s/ Darryl M. Woo
15                                                Darryl M. Woo (CA SBN 100513)
                                                  dwoo@goodwinlaw.com
16                                                GOODWIN PROCTER LLP
                                                  Three Embarcadero Center, 28th Floor
17                                                San Francisco, CA 94111
                                                  Telephone:     415.733.6000
18                                                Facsimile:    415.677.9041

19                                                 Attorneys for Defendant
                                                   Goldbely, Inc.
20

21

22 Dated: October 27, 2020              BENSON LAW
23
                                        By: /s/ Christopher R. Benson
24                                          Christopher R. Benson
25                                          cbensonlaw@me.com
                                            2705 Pearce Road
26                                          Austin, TX 78730
                                            512-527-9103
27

28
     JOINT STATEMENT RE FINAL             6                      CASE NO.: 5:18-md-02834-BLF
     JUDGMENT OF NON-INFRINGEMENT                                 CASE NO.: 5:18-cv-00767-BLF
                                                                  CASE NO.: 5:18-cv-05619-BLF
        Case 5:18-cv-00767-BLF Document 215 Filed 10/27/20 Page 8 of 8




 1                                                   Attorneys for Plaintiff LEVEL 3
                                                     COMMUNICATIONS, LLC
 2

 3

 4
                                             ATTESTATION
 5
            The undersigned attests that concurrence in the filing of the foregoing document was
 6
     obtained from all of its signatories.
 7

 8 Dated: October 27, 2020                     STUBBS, ALDERTON & MARKILES, LLP
 9
                                               /s/ Viviana Boero Hedrick
10                                             Viviana Boero Hedrick
                                               Attorneys for
11                                             PERSONALWEB TECHNOLOGIES, LLC
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     JOINT STATEMENT RE FINAL                    7                      CASE NO.: 5:18-md-02834-BLF
     JUDGMENT OF NON-INFRINGEMENT                                        CASE NO.: 5:18-cv-00767-BLF
                                                                         CASE NO.: 5:18-cv-05619-BLF
